                           Case 1:19-cv-03309 Document 7 Filed 04/13/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Southern District
                                                 __________ Districtofof__________
                                                                          New York


 Chunhong Mei, on behalf of herself and others similarl
                                                                   )
                    y situated                                     )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-CV-3309
  DP Hospitality Group, LLC d/b/a "Brooklyn Chop                   )
 House", Robert Cummins a/k/a Robert "Don Pooh"                    )
 Cummins, Stratis Morfogen, and "John Doe" #s 1-2                  )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) John Doe #1
                                       Brooklyn Chop House
                                       150 Nassau Street
                                       New York, NY 10038-1529




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                !      The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ricardo R. Morel, Esq.!
                                       39-15 Main Street - Suite 318!
                                       Flushing, NY 11354




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
